

117 HR 3515 IH: Preventing Anti-Semitic Hate Crimes Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3515IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Kustoff (for himself and Mr. McCarthy) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo facilitate the expedited review of anti-Semitic hate crimes, and for other purposes.1.Short titleThis Act may be cited as the Preventing Anti-Semitic Hate Crimes Act.2.FindingsCongress finds the following:(1)Jews are the targets of the majority of hate crimes committed in the United States against any religious group, including attacks on houses of worship and Jewish community centers.(2)Amid ongoing conflict in May 2021 between Israel, which is one of the closest allies of the United States, and Hamas, which is a terrorist organization and has been designated by the United States as such since 1997, media reports indicate that there has been a dramatic increase in hate crimes and violence against Jews in the United States.(3)Media reports indicate that activists and mobs acting in support of the terrorist group, Hamas, and its sympathizers have incited and perpetrated hate crimes and violence against Jews in the United States in 2021.(4)A recent survey conducted by the Anti-Defamation League indicates that 63 percent of American Jews have directly experienced or witnessed anti-Semitic hate incidents within the past five years.(5)Anti-Semitism has long perpetrated myths about Jews, including the Russian fabrication of the Protocols of the Elders of Zion and the wide circulation of libelous falsehoods about the Jewish murder of infants.(6)In its most extreme form, anti-Semitism aims at the physical destruction of the Jewish people, as seen in pogroms, forced conversions and Nazi Germany’s murder of over six million Jews.(7)Anti-Semitism has included attacks on the livelihood of Jews including prohibitions on land ownership, campaigns to boycott, confiscate or destroy Jewish businesses, and denial of the ability of Jews to practice certain professions.(8)In the United States, Jews have suffered from systematic discrimination in the form of exclusion from home ownership in certain neighborhoods, prohibition from staying in certain hotels, restrictions upon membership in private clubs and other associations, limitations upon admission to certain educational institutions and other barriers to equal justice under the law.(9)In the United States, Jews have faced, and continue to face, false accusations of divided loyalty between the United States and Israel, false claims that they purchase political power with money, and false accusations about control of the financial system, along with other negative stereotypes.(10)The people of the United States stand in solidarity with those affected by hate incidents directed toward the American Jewish community.3.Review of hate crimes(a)In generalNot later than 7 days after the date of enactment of this Act, the Attorney General shall designate an officer or employee of the Department of Justice whose responsibility during the applicable period shall be to facilitate the expedited review of anti-Semitic hate crimes (as described in section 249 of title 18, United States Code) and reports of any such crime to Federal, State, local, or Tribal law enforcement agencies.(b)Applicable period definedIn this section, the term applicable period means the period beginning on the date on which the officer or employee is designated under subsection (a), and ending on the date that is 3 years after the date of enactment of this Act, except that the Attorney General may extend such period as appropriate.4.Improving anti-Semitic hate crime prevention efforts(a)Guidance for law enforcement agenciesThe Attorney General shall issue guidance for State, local, and Tribal law enforcement agencies, pursuant to this Act and other applicable law, on how to expand public education campaigns aimed at raising awareness of anti-Semitic hate crimes and reaching victims, that are equally effective for people with disabilities as for people without disabilities.(b)Report to Congress(1)In generalNot later than 90 days after the date of enactment of this Act, and every 90 days thereafter until December 31, 2024, the Attorney General shall issue a report to the appropriate congressional committees summarizing—(A)the number of hate crimes and other incidents reported to the Federal Bureau of Investigation during the preceding 90 days for which the government has reason to believe that the victim was targeted because he or she is Jewish or was perceived to be Jewish;(B)the number of active investigations into anti-Semitic hate crimes, disaggregated by the division of the Department of Justice responsible for the investigation;(C)the number of active prosecutions of anti-Semitic hate crimes, disaggregated by district, primary charge filed, and whether the prosecution is primarily conducted by the relevant United States Attorney, the Criminal Division, or the Civil Rights Division; and(D)other efforts undertaken by the Department of Justice during the preceding 90 days to reduce the number of anti-Semitic hate crimes in the United States.(2)Appropriate congressional committees definedAs used in this section, the term appropriate congressional committees means—(A)the Committee on the Judiciary of the Senate;(B)the Committee on the Judiciary of the House of Representatives;(C)the Committee on Appropriations of the Senate; and(D)the Committee on Appropriations of the House of Representatives.(c)Enhanced penalties for repeat violent hate crime offendersSection 249 of title 18, United States Code, is amended—(1)by amending subsection (a)(1)(B) to read as follows:(B)shall be imprisoned for any term of years or for life, fined in accordance with this title, or both, if—(i)the violation of this section occurs after a prior conviction under this section or a hate crime felony under State law has become final;(ii)death results from the offense; or(iii)the offense includes kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill.;(2)by amending subsection (a)(2)(A)(ii) to read as follows:(ii)shall be imprisoned for any term of years or for life, fined in accordance with this title, or both, if—(I)the violation of this section occurs after a prior conviction under this section or a hate crime felony under State law has become final;(II)death results from the offense; or(III)the offense includes kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill.; and(3)in subsection (c)—(A)in paragraph (4), by striking and;(B)in paragraph (5), by striking the period at the end and inserting ; and; and(C)adding at the end the following:(6)the term hate crime felony under State law means any crime under State law that—(A)is punishable by more than one year; and(B)has as an element the use, attempted use, or threatened use of physical force against the person or property of another because of any actual or perceived characteristic listed in subsection (a)(1) or (a)(2)..